Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:
Regarding independent claims 1, 8, and 15, the claims recite, in part, “inferring, by the computing system via the machine learning algorithm, the type of defensive alignment implemented by the first team based at least one the one or more identified features and the one or more extracted features.”  The Examiner believes, and has confirmed via telephonic interview, that the bolded term is a typographical error and construes it to read “on” instead of “one.”
Claims 2-7, 9-14, and 16-20 depend, directly or indirectly, from the aforementioned independent claims, and therefore include the same or similar limitation discussed just above in relation to the independent claims, and are hence similarly objected to.
Appropriate correction is required.

Additionally, claim 3 recites, in part, “extracting a subset of tracking from the one or more streams of tracking data, wherein the subset of tracking data comprises agent motion before and after the set-piece”, which upon careful review and in comparison to similarly directed claims 10 and 17, appears to be missing the word “data.”  The limitation, if amended to mirror the same language in claims 10 and 17, would read “extracting a subset of tracking data from the one or more streams of tracking data, wherein the subset of tracking data comprises agent motion before and after the set-piece”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “Modelling and Predicting Adversarial Behavior Using Large Amounts of Spatiotemporal Data” (“Wei”) in view of U.S. Patent Application Publication No. 2017/0330029 (“Turcot”).
Regarding claim 1, WEI1 teaches a method of identifying a team alignment during a set-piece (page 1 establishing a context for “vision-based tracking systems … deployed in most sports” including for example team sports such as “basketball and soccer” for which “player and ball positions” can feasibly be recorded thereby, and per page 21 it is discussed that (i) feasibly event recognition in basketball for example can extend to offense and defense differentiation and (ii) spatiotemporal analysis permits the segmenting into “two groups/teams using their trajectories”, and on page 72 it is discussed that team formation patterns can be feasibly discovered and visualized from analysis of tracking data obtained from soccer match play, such that per page 75 a realized goal is that likely formation patterns of a team (which either reads on the recited “team alignment” or implicitly involves knowing “team alignment” per first vs second team and/or offense vs defense differentiations such that for an identified/recognized team a pattern can be byproduct identification/determination) can be arrived at for match events such as shots, corners, free-kicks, etc., which are events that read on the recited “set-piece” (see, e.g., the various ways in which the tracking data for a match can be segmented discretely, as discussed per pages 77-81 for example)), comprising: 
receiving, by a computing system, one or more streams of tracking data associated with one or more matches (pages 72, 75, and 76, each of which discuss the analysis of continuous player and ball tracking data from hours/instances of soccer match play, the data is necessarily received such that system at-large can accomplish the state objectives of modeling and predicting player behavior in a general sense per page 5’s “Scope of Thesis” and/or forming a “compact representation … which is interpretable and predictive of a player/team’s behaviour” per page 12); 
identifying, by the computing system, a set-piece contained in the one or more streams of tracking data (per page 75 a realized goal is that likely formation patterns of a team, e.g., first vs second team and/or offense vs defense differentiations, necessarily involve an identified/recognized team such that a pattern can be byproduct identification/determination) can be arrived at for match events such as shots, corners, free-kicks, etc., which are events that read on the recited “set-piece” (see, e.g., the various ways in which the tracking data for a match can be segmented discretely, as discussed per pages 77-81 for example), and where the determination of formation patterns for those different discrete events necessarily requires the identifying of those types of events, e.g. per the segmenting discussed on pages 77-81); 
identifying, by the computing system, a defensive alignment of a first team and an offensive alignment of a second team (per page 21 it is discussed that (i) feasibly event recognition in basketball for example can extend to offense and defense differentiation and (ii) spatiotemporal analysis permits the segmenting into “two groups/teams using their trajectories”, and on page 72 it is discussed that team formation patterns can be feasibly discovered and visualized from analysis of tracking data obtained from soccer match play, such that per page 75 a realized goal is that likely formation patterns of a team (which either reads on the recited “team alignment” or implicitly involves knowing “team alignment” per first vs second team and/or offense vs defense differentiations such that for an identified/recognized team a pattern can be byproduct identification/determination) can be arrived at).

A close reading of Wei’s Chapter 5 (“Understanding Adversarial Multi-Agent Behavior Through Alignment”) reveals a process that seeks to discover and visual team style and patterns from tracking data pertaining to a team sport such as soccer or basketball, e.g. declaring on page 72 that “… this chapter then shows how team style/behavior can be analyzed and visualized …” to “… discover the most likely formation patterns of a team associated with match events across nearly 14 hours of continuous role specially defined at the bottom page 74.  Upon determining player/agent roles for all players/agents from the tracking data, then the goal of finding “team styles and tactics” through further analysis is feasible, per page 75.  From the tracking data, per pages 77-81, the tracking data is segmented to identify match events, and for particular match events there is a clustering-based pattern determination per pages 83-86 and can be used to determine offensive and defensive style per pages 86-87.  The Examiner believes that the spatiotemporal data that is determined for the player/agent to determine a role is akin to a feature that can be extracted from the tracking data, and that further processing of roles can be understood to determine offense/defense and patterns, as mentioned.  In accordance, the Examiner believes Wei can be understood to teach the further limitations for:  
extracting, by the computing system …, one or more features corresponding to a type of defensive alignment implemented by the first team by passing the set-piece through the convolutional neural network (spatiotemporal determination for players/agents and role assignment, as mentioned just above per pages 73-74, e.g. and specifically the Examiner believes that the spatiotemporal data that is determined for the player/agent to determine a role is akin to a feature that can be extracted from the tracking data), and
scanning the set-piece, by the computing system via a machine learning algorithm, to identify one or features indicative of a type of offensive alignment implemented by the second team (tracking data segmentation and related analysis, as mentioned just above per pages 77-81, and/or relatedly the clustering process used to determine team/group patterns per pages 83-86, for example to understand the spatiotemporal aspects of the players/agents, and from that understanding team affinities/alignments and team schemes/patterns), and 
inferring, by the computing system via the machine learning algorithm, the type of defensive alignment implemented by the first team based at least one the one or more identified features and the one or more extracted features (resulting from all of the previously-referenced analysis/processing, a result is the identification of offense and defense styles per pages 86-87).

Further regarding Wei, it is mentioned that this type of spatio-temporal analysis, as discussed above, is performed in the state of the art using convolution kernels, per page 19’s reference to “Knauf and Brefeld” in relation to trajectory clustering for soccer match tracking data.  To the extent that it is applicable, the Examiner then suggests that Wei itself contemplates that the extracting limitation as discussed above may be performed via a convolutional neural network, as further recited.  However, to the extent that the explicit teaching of “convolution kernels” is not sufficient to read on this limiting language as recited, the Examiner further relies upon TURCOT to teach what Wei alone may otherwise lack, see e.g. Turcot’s comparable feature extraction and inference capabilities for deriving emotional/mental states based on facial features/characterizations from a video data (per FIGs. 2-3 and 11-12), and where it is established that a convolutional neural network as recited may be applied to perform the various feature recognition and processing tasks that lead to an inference, per Abstract, [0032]-[0034], [0042], [0048], and [0050]-[0051].    
Wei and Turcot both relate to applications of convolutional computing and/or a CNN, e.g. in facilitation of image/video feature extraction and subsequent inference determinations.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the CNN-based aspect and benefits per Turcot to the sort of processing and inference tasks contemplated throughout Wei’s same/similar framework, e.g. to make use of the large scale processing ability in the sort of recognition 

Regarding claim 2, Wei in view of Turcot teach the method of claim 1, as discussed above.  The aforementioned references clearly teach, for example, that live match/game tracking data is obtained, per Wei’s pages 72, 75, and 76, each of which discuss the analysis of continuous player and ball tracking data from hours/instances of soccer match play, and presumably from a vision tracking system as previously discussed that is onsite at the match/game venue.  That said, it is not clear whether Wei’s tracking data is live per the further limitations wherein receiving, by the computing system, one or more steams of tracking data, comprises: receiving one or more streams of live tracking data from a tracking system located in a remote venue.  Instead, the Examiner believes Wei in view of Turcot, particularly in view of Turcot’s [0061] and the discussion as to live streaming used for deep learning and Turcot’s framework in general, sufficiently teaches the entirety of the aforementioned.  That is to say, Turcot provides what Wei lacks.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Wei in view of Turcot teach the method of claim 1, as discussed above.  The aforementioned references teach the additional limitation wherein identifying, by the computing system, a set-piece contained in the one or more streams of tracking data, comprises: extracting a subset of tracking from the one or more streams of tracking data (Wei as cited above in relation to claim 1, e.g. per page 75 a realized goal is that likely formation patterns of a team, e.g., first vs second team and/or offense vs defense differentiations, necessarily involve an identified/recognized team such that a pattern can be byproduct identification/determination) can be arrived at for match events such as shots, corners, free-kicks, etc., which are events that read on the recited “set-piece” (see, e.g., the , wherein the subset of tracking data comprises agent motion before and after the set-piece (further per Wei, e.g. page 84 discussing segmentation for a particular event can involve segmentation that is inclusive of ten seconds prior to and ten seconds after).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Wei in view of Turcot teach the method of claim 1, as discussed above.  The aforementioned references teach the additional limitation wherein the tracking data comprises one or more images of the one or more matches (Wei’s pages 72, 75, and 76, each of which discuss the analysis of continuous player and ball tracking data from hours/instances of soccer match play, which the Examiner understands to be within the context of page 1’s context of “vision-based tracking systems …” as applied to team sports, and that accordingly the tracking data is or derives from match play recorded via such a vision system and is therefore constitutes an image of some kind).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Wei in view of Turcot teach the method of claim 1, as discussed above.  The aforementioned references teach the additional limitation wherein the one or more streams of tracking data are image-based representations of the one or more matches (Wei’s pages 72, 75, and 76, each of which discuss the analysis of continuous player and ball tracking data from hours/instances of soccer match play, which the Examiner understands to be within the context of page 1’s context of “vision-based tracking systems …” as applied to team sports, and that accordingly the tracking data is or derives from match play recorded via such a vision system and is therefore constitutes an image of some kind, 

Regarding claim 6, Wei in view of Turcot teach the method of claim 1, as discussed above.  The aforementioned references … the additional limitation wherein the one or more identified features comprise one or more hand-crafted features that comprise a start and end of a set-piece and one or more events that occur in-between (Wei’s page 94 section 6.3.3 discussing a capability to specify “hand-crafted features”, and some examples thereof provided per Table 6.1 on page 95, none of which read on start and end time for set-piece or events occurring in between for example as recited, but the framework at large does provide segmenting and classifying results that read on determining time intervals for events as recognized/identified in the tracking data, e.g. even scanning in the time before and after the event as discussed in relation to claim 3 for example, and for determining player roles as a function of location/position and time that feasibly can correlate to trajectories within the game/match as tracked, which fall under the broad meaning of game/match events for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Wei in view of Turcot teach the method of claim 1, as discussed above.  The aforementioned references teach the additional limitation generating, by the computing system, a graphical representation of the set-piece, comprising a classification of the type of offensive alignment and the type of defensive alignment (Wei’s page 21 discussing the various applications of the detailed inventive steps for tracking data processing/analysis, many of which result in identification/recognition-type results, which one of ordinary skill would understand to be output for the benefit of the interested user base (e.g., see also 5.4 Summary on page 88), and where Turcot in its analogous framework for like-type analysis and processing as applied to facial recognition has an explicit 

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a processor and memory which are necessarily involved in the neural network-based aspects per both cited references, e.g. it is not possible for a CNN as taught per Turcot or the machine learning elements per Wei to function without the aforementioned bolded claim elements.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory computer readable medium which is necessarily involved in the neural network-based aspects per both cited references, e.g. it is not possible for a CNN as taught per Turcot or the machine learning elements per Wei to function without the aforementioned bolded claim element.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0032858 Lucey
US 2018/0084310 Katz
US 2017/0255830 Chen
US 9442933 Tzoukermann
Non-Patent Literature “A Taxonomy of Deep Convolutional Neural Nets for Computer Vision”
Non-Patent Literature “Applied Deep Learning- Part 4: Convolutional Neural Networks”
Non-Patent Literature “Using Convolutional Neural Networks for Image Recognition”
Non-Patent Literature “Convolutional Neural Networks – Basics”
Non-Patent Literature “Spatio-temporal convolution kernels”


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner’s citations to Wei will reference a page number corresponding to the page number printed in-page and as originally published, e.g. as opposed to any the page number designated for the PDF file itself.  As an example, the beginning of Chapter 1 is numbered page 1 in-page, verses it is designated the second page of the PDF file.  Should there be any confusion, the Examiner invites Applicants’ Representative to contact the Examiner for clarification.